COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-235-CR
                                         
 
ROMIE LEE EDWARDS                                                            APPELLANT 
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered “Appellant's Motion To Dismiss Appeal.”  The 
motion complies with rule 42.2(a) of the rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been delivered before we 
received this motion, we grant the motion and dismiss the appeal.  See id.; Tex. 
R. App. P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 30, 2003